OPINION
By THE COURT.
This is an appeal on questions of law from a judgment of the Common Pleas Court sustaining an order of the Board of Liquor Control revoking liquor license permits of appellant. The Board based its action upon the sustaining of each and all of five grounds of charges preferred against the permit holder. The Common Pleas Court sustained the order and supported the finding of the Board on four of the five charges.
Appellant assigns seven grounds of error in this court and argues them at length by brief and orally. We have given consideration to these assignments and find no one of them sustained. We have read the written opinion of Judge Gessaman in the Common Pleas Court and are in full accord with the conclusions therein reached and the reasons therefor. It would serve no good purpose to restate these reasons and we therefore refrain from doing so.
*354Two of the charges, No. 4, that the permit holder employed one Morris Sassler, a convicted felon, in her place of business, and the 5th, that the permit holder prevented, hindered and obstructed agents of the Ohio Department of Liquor Control from making an inspection of the said permit premises, were established by the record and are both serious charges and clearly support the action of the Board in revoking appellant’s permit.
The judgment will be affirmed.
HORNBECK, PJ, MILLER, J, NICHOLS, J, concur.